Dear Ms. Lamb:
This opinion is released as a further clarification of our original and subsequent opinions issued in Attorney General Opinion 03-0152 and 03-0152(A).
The Registrar of Voters and his employees are prohibited by R.S. 18:621
from joining organizations that engage in "political activity" as narrowly defined in LSA-Const. Article X, § 9(C)(1974), providing:
  (C) Political Activity Defined. As used in this Part, "political activity" means an effort to support or oppose the election of a candidate for political office or to support a particular political party in an election. The support of issues involving bonded indebtedness, tax referenda, or constitutional amendments shall not be prohibited.
Thus, the registrar of voters and his employees are prohibited from joining organizations that support or oppose any candidate or political party. The registrar of voters and his employees may join organizations which support issues involving bonded indebtedness, tax referenda, or constitutional amendments, as these activities are specifically excluded from the definition of prohibited "political activity" in the quoted constitutional provision.
According to information provided by the League of Women Voters, the bylaws governing that organization specifically prohibit the League from supporting or opposing any political party or candidate. See bylaws of the League of Women Voters of the United States, Art. 2, § 2.
It is not eh function of this office to be a finder of fact. For purposes of this opinion, we assume such information to be factually correct, and we assume that the activity of the League of Women Voters of Baton Rouge is in accord with the dictates of the bylaws of the national organization. Based on these assumptions, we conclude the Registrar of Voters and his employees may join the League of Women Voters of Baton Rouge.
Very Truly yours,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                         BY: _________________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams1 R.S. 18:62 provides:
§ 62. Political activities prohibited
  A. No registrar of voters, deputy registrar, or other employee of a registrar who is in the unclassified state service shall participate or engage in: Political activity, including his own or any other candidaccy for election to public office; membership on any national, state, or local committee of a political party or faction; asking or soliciting contributions for any political party, faction, or candidate; taking active part in the management of the affairs of a political party, faction, or candidate, or any political campaign, except to exercise his right as a citizen to express his opinion privately and to cast his vote as he desires. As used in this Section, the term "political activity" shall have the meaning ascribed to it in Article I, Section 9(C) of the Constitution of Louisiana.
  B. All deputy registrars and other employees of a registrar who are in the classified state service shall be subject to the constitution and laws, and the regulations adopted pursuant thereto, affecting political activities by persons in the classified state service.
                * * * MEDIA ALERT * * * MEDIA ALERT * * *                             MARCH 27, 2002                     STATE SEN. HOLDEN SETS MEETING                ON TECHNOLOGY AND EDUCATION IN FELICIANAS
District 15 State Senator Melvin "Kip" Holden will hold a special meeting in Clinton Thursday March 28, 2002 beginning at 6:30 PM to discuss the development and use of technology in education and related economic development opportunities in the Felicianas. Officials representing key state agencies working in these areas including the department of education, the office of rural development, the community development block grant office and the newly reorganized department of economic development will attend the special meeting to outline on-going state initiatives and support programs for local governments in the areas of education, technology and economic development.
                               SEN. HOLDEN TECHNOLOGY  EDUCATION MEETING THURSDAY, MARCH 28, 2002 6:30 PM EAST FELICIANA SCHOOL BOARD OFFICE CLINTON
If you need additional information, please contact Senator Holden at 225-774-8017.
                             SENATOR HOLDEN FELICIANAS TECHNOLOGY  EDUCATION MEETING MARCH 28, 2002
Agency Representatives
• Carol Whelan — Assistant Superintendent of Education, Office of Quality Educators. Among other duties, Carol oversees the development of technology infrastructure, curriculum and support programs in Louisiana schools.
• Leslie Tassin — Office of Rural Development. Leslie will discuss current and planned initiatives to assist rural areas in education, infrastructure and economic development.
• Eric Johnson — Department of Economic Development, Grant Services. Eric is part of the newly reorganized state economic development program and specializes in assisting local, regional and state efforts to apply and receive grant assistance.
• Tracy Watts — Division of Administration, Office of Community Development. Tracy is overseeing the development of the Louisiana Infrastructure Information Center, a searchable database application relating to grant and loan programs available to local governments for infrastructure and related developments.
Issues
• Technology in education — In 1997, Louisiana began an effort to equip Louisiana classrooms with computers and internet connections with a commitment of $38.1 million. The next year, lawmakers set aside $25 million, but in 2000 only $2.5 million was allocated to the effort and this year's budget includes NO money for classroom-based technology. There are still some schools with only 1 computer for the entire school and over 40% of the public school classrooms across the state still do not have access to the internet. The department is requesting the state to resuscitate the effort with $25 million in the 2001-02 budget and to commit to continued funding over a five year period. Education officials believe technology is vital to quality instruction and learning experiences in the classroom. The state is also relying more and more on technology for distance learning programs and continuing education for teachers.
• Rural development — A part of the rural development initiative proposed by the governor's office for consideration in the regular session is a plan to assist rural schools struggling to find certified teachers in critical areas such as math. The plan is to set aside about $800,000 matched with 8-g funds to provide certified algebra teachers to rural classrooms via the internet as part of the state's distance learning program. The governor's office is also planning to beef up grant assistance available to local governments in the office of rural development.
April 4, 2003
The Honorable John Kennedy, State Treasurer State of Louisiana Post Office Box 44154 Baton Rouge, LA 70804-4154
Attn: Mrs. Jackie Thomason, Fiscal Control Division
To Whom It May Concern:
As Superintendent of the East Baton Rouge Parish School System, I here by authorize the Release of funds in the amount of $100,000, as appropriated in Act 13 of the 2002 Regular Session of the Legislature, and as amended by Senator Kip Holden. This authorization releases the East Baton Rouge Parish School System from any additional financial obligations associated with this initiative.
The funds will be used for a project at Crestworth Elementary School related to technology initiatives in the East Baton Rouge Parish School System.
The funds should be paid directly to the contractor: JES AND CO., 240 N. Stone, Tuscon, Arizona 85701, in accordance with the agreement entered into for technology initiatives in East Baton Rouge, East Feliciana, West Feliciana and St. Helena parishes.
Sincerely,
Clayton M. Wilcox Superintendent of Schools
CMW:jem
cc: Mrs. Charlotte Placide, Deputy Superintendent for Operations  Budget Management
April 3, 2003
The Honorable John N. Kennedy Treasurer, State of Louisiana Post Office Box 44154 Baton rouge, Louisiana 70804-4154
Attn: Jackie Thomason, Fiscal Control Division
To Whom It May Concern:
As Superintendent of Schools for East Feliciana Parish and by the power vested in me by the East Feliciana Parish School Board, I hereby authorize the payment of $100,000.00 approprated in Act 13 of the 2002 Regular Session of the Legislature as amended by Senator Kip Holden, for technology initiatives in East Feliciana Parish to be paid directly to:
  JES  CO 240 N. Stone Tucson, Arizona 85701
In accordance with the agreement we have entered into for technology initiatives in East Baton Rouge, East Feliciana, West Feliciana and St. Helena Parishes.
Sincerely,
                             Daisy F. Slan, Ed.D. Superintendent of Schools
DFS/ilb
April 3, 2003
The Honorable John Kennedy, State Treasurer State of Louisiana Post Office Box 44154 Baton Rouge, Louisiana 70804-4154
Attention: Ms. Jackie Thomason, Fiscal Control division
To Whom It May Concern:
As Superintendent of Schools in West Feliciana Parish, and by the power vested in me by the School Board of West Feliciana, I hereby authorize the payment of $100,000 appropriated in Act 13 of the 2002 Regular Session of the Legislature as amended by Senator Kip Holden, for technology initiatives in West Feliciana to be paid directly to:
  JES  CO 240 N. Stone Tuscon, Arizona 85701
In accordance with the agreement we have entered into for technology initiatives in East Baton Rouge, East Feliciana, West Feliciana and St. Helena parishes.
Sincerely,
Lloyd L. Lindsey Superintendent of Schools
LLL/pw
The Honorable John Kennedy, State Treasurer State of Louisiana Post Office Box 44154 Baton Rouge, Louisiana 70804-4154
ATTN: MS. Jackie Thomason, Fiscal Control Division
To whom it may Concern:
As Superintendent of Schools in St. Helena Parish, and by the power vested in me by the School Board of St. Helena Parish, I hereby authorize the payment of $100,000.00 appropriated in Act 13 of the 2002 Regular Session of the Legislature as amended by Senator Kip Holden, for technology initiatives in St. Helena Parish to be paid directly to:
JES  Co. 240 N. Stone Tucson, Arizona 85701
In accordance with the agreement we have entered into for technology initiatives in East Baton Rouge, East Feliciana, West Feliciana and St. Helena Parishes.
Jerry O. Payne Superintendent